
	

113 S188 IS: Advice and Consent Restoration Act
U.S. Senate
2013-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 188
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2013
			Mr. Blunt (for himself,
			 Mr. Cruz, Mr.
			 Lee, Mr. Scott,
			 Mr. Inhofe, Mr.
			 Roberts, and Mr. Cornyn)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prevent certain individuals purportedly appointed to
		  the National Labor Relations Board from receiving salaries, and to prevent an
		  unconstitutional quorum of the Board from taking agency actions, until there is
		  a final decision in pending lawsuits regarding the constitutionality of certain
		  alleged recess appointments. 
	
	
		1.Short titleThis Act may be cited as the
			 Advice and Consent Restoration
			 Act.
		2.No salaries for
			 unconstitutional NLRB appointments
			(a)In
			 generalNotwithstanding any
			 other provision of law, an individual shall not receive any salary or payment
			 for services performed as a member of the National Labor Relations Board unless
			 the individual has been appointed—
				(1)by and with the advice and consent of the
			 Senate, in accordance with clause 2 of section 2 of article II of the United
			 States Constitution; or
				(2)appointed appropriately in accordance with
			 clause 3 of section 2 of article II of the United States Constitution.
				(b)Effective
			 dateThis section shall take effect on the first day of the first
			 applicable pay period beginning on or after the date of enactment of this
			 Act.
			3.Prohibiting NLRB
			 actions or decisions
			(a)In
			 generalNotwithstanding any
			 other provision of law, an unconstitutional quorum of the National Labor
			 Relations Board shall not convene or take any agency action, as defined in
			 section 551 of title 5, United States Code, and including any determination,
			 hearing, investigation, direction of election, certification, order, rule,
			 regulation, or review of any determination, until the date on which final
			 judgment is entered in all cases challenging the constitutionality of the
			 purported appointment of individuals to such Board that are pending before a
			 Federal court on the date of enactment of this Act.
			(b)DefinitionIn
			 this section, the term unconstitutional quorum means a quorum of
			 the National Labor Relations Board that includes one or more individuals who
			 were purportedly appointed to the Board and who are the subject of a cause of
			 action relating to such purported appointment that is pending before a Federal
			 court on the date of enactment of this Act.
			
